DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 & 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzlick et al., [US 4,230,382].  Wenzlick teaches of a drawer side wall (wall (12) is viewed as being one of the four side walls (12, 13, 14, 15) defining the drawer interior – since a drawer is conventionally constructed of four upstanding side walls), comprising an outer wall (18) which has an exterior viewing surface (outer facing surface – shown in fig. 2) and 5a rear side (inner facing side that faces wall (17)) facing away from the exterior viewing surface, and a cover (16) having a fastener (21) by which the cover can be fixed to the rear side of the outer wall (fig. 1), wherein a rear side of a viewing section (such as a front surface of the cover) of the cover is configured to bear against the outer wall (the rear side of the cover is in direct contact with the outer wall when coupled thereto), two recesses (19) are provided at the rear side of the outer wall (provided along both of the exterior viewing surface and the rear side for instance), the two recesses being separate and spaced apart from each other (shown in fig. 2); the fastener includes two elastically resilient clamping lugs (two plastic lugs shown - elastically resilient in the sense that they are made of a plastic material which can be deformed upon the application of a force) for fixing the cover in position to the drawer side wall, the two elastically resilient clamping lugs being separate and spaced apart from each other (shown); a first of the two elastically resilient clamping lugs is configured to engage from the rear side of the outer wall into a first of the two recesses; and a second of the two elastically resilient clamping lugs is configured to engage from the rear side of the outer wall into a second of the two recesses (the lugs engage from a rear side of the outer wall due to the flanged portions along each lug).  As to Claim 5, the two recesses are of substantially the same shape (note fig. 2).  As to Claim 8, the cover is in one piece.  As to Claim 9, the two resilient clamping lugs are respectively arranged at a side edge (viewed as the planar edge of the cover) of the cover.  As to Claim 10, side edges of the cover (viewed as the left and right edges of the cover when viewing along a plan orientation) and side edges of the clamping lugs (viewed as the left and right edges of each lug when viewing along a plan orientation) are parallel.  As to Claim 11, both clamping lugs are of substantially a same configuration or of a same mirror image-reversed configuration (as shown).  As to Claim 12, each clamping lug has a clamping nose (22) projecting towards the viewing portion.  As to Claim 13, each clamping nose has at least one inclined surface (viewed as a side surface of the nose (22) which is inclined 90 degrees from the base of (25)).  As to Claim 14, the at least one inclined surface extends along an incline (90 degree incline) relative to a side edge (viewed as the planar edge of the cover) of the cover.  As to Claim 15, the at least one inclined surface extends along an incline (90 degree incline) relative to the longitudinal direction of the cover.  As to Claim 16, the at least one inclined surface extends along an incline (90 degree incline) relative to the side edge of the cover at an angle of 90 degrees.
Claims 1-3, 5 & 7-16, 18 &19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202016107059.  DE`059 teaches of a drawer side wall (1), comprising an outer wall (2) which has an exterior viewing surface (outer facing surface – fig. 3) and 5a rear side (inner facing side) facing away from the exterior viewing surface, and a cover (4) having a fastener (14’s) by which the cover can be fixed to the rear side of the outer wall, wherein a rear side of a viewing section of the cover is configured to bear against the outer wall (note figs. 5 & 7), a rear side of a viewing section (such as a front surface of the cover) of the cover is configured to bear against the outer wall (the rear side of the cover is in direct contact with the outer wall when coupled thereto), two recesses (8) are provided at the rear side of the outer wall (fig. 4), the two recesses being separate and spaced apart from each other (shown); the fastener includes two elastically resilient clamping lugs (two distinct lugs (14) are shown - elastically resilient in the sense that they are made of an unbreakable plastic material or spring steel having a return spring effect which can be deformed upon the application of a force) for fixing the cover in position to the drawer side wall, the two elastically resilient clamping lugs being separate and spaced apart from each other (shown); a first of the two elastically resilient clamping lugs is configured to engage from the rear side of the outer wall into a first of the two recesses; and a second of the two elastically resilient clamping lugs is configured to engage from the rear side of the outer wall into a second of the two recesses (as shown – figs. 5-7).  As to Claim 2, wherein a lower longitudinal edge of the outer wall is flanged over in a substantially U-shaped 15configuration (fig. 7), so as to define a flanged-over portion; and the flanged-over portion is configured to bear against the rear side of the outer wall and the two recesses are provided on the flanged-over portion (shown – fig. 4).  As to Claim 3, the two recesses are openings (shown) which pass through the flanged-over portion and are covered by the rear side of the outer wall (shown).  As to Claim 5, the two recesses are of substantially the same shape (note fig. 4).  As to Claim 7, the cover includes a connecting portion (fig. 7) which viewed in cross-section is of a substantially 5U-shaped profile and can be fitted onto a longitudinal edge of the outer wall, and the two lugs are connected to the connecting portion (shown in fig. 7).  As to Claim 8, the cover is in one piece.  As to Claim 9, the two lugs are arranged at a side edge of the cover (they protrude from a planar side edge).  As to Claim 10, side edges of the cover and side edges of the clamping lugs are parallel (can be viewed as the lateral edges of each feature).  As to Claim 11, both clamping lugs are of substantially a same configuration or of a same mirror image-reversed configuration (as shown).  As to Claim 12, each clamping lug has a clamping nose (viewed as the distal most portion of each bowed lug) at a free end thereof which projects towards the viewing section [it is noted that the clamping nose of applicant’s invention is offset from the body of the lug, but is not claimed as such here].  As to Claim 13, each clamping nose has at least one inclined surface (curved surface).  As to Claim 14, the at least one inclined surface extends at an incline relative to the side edge of the cover (fig. 7).  As to Claim 15, the at least one inclined surface extends inclinedly relative to a longitudinal direction of the cover (figs. 7-8).  As to Claim 16, the at least one inclined surface extends along an incline relative to the side edge of the cover at an angle of 20 to 90 degrees (shown in fig. 7).  As to Claim 18, the viewing section is flat (fig. 3).  As to Claim 19, the lugs extend parallel to the rear side of the viewing section (shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzlick et al.  Wenzlick teaches applicant’s basic inventive claimed drawer side wall as outlined {mapped} in the above rejection; but does not show the inclined surface as being 5 to 20 degrees.  With regards to the claimed range limitation, the criticality of the range feature {i.e., 5 degrees to 20 degrees} is not readily set forth within the disclosure.  The disclosure does reference a range of 20 degrees to 60 degrees in which the attachment of the cover to the wall is made easier.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the inclination of the lugs surfaces {such as by incorporating a flared nose} within a range of 20 to 60 degrees, wherein the surface contacting the cover would be wider than the base of the nose {think of a wedge shape} in order to allow a more robust connection between the cover and side wall while providing a larger contact surface area between the cover and the fixing means since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE`059.  DE`059 teaches applicant’s basic inventive claimed drawer side wall as outlined {mapped} in the above rejection; but does not show the inclined surface as being 5 to 20 degrees.  With regards to the claimed range limitation, the criticality of the range feature {i.e., 5 degrees to 20 degrees} is not readily set forth within the disclosure.  The disclosure does reference a range of 20 degrees to 60 degrees in which the attachment of the cover to the wall is made easier.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the inclination of the lugs surfaces {such as by making the protrusion less pronounced} within a range of 20 to 60 degrees, wherein the lugs would have a softer profile and thereby slip into the openings easier, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 2, 2021, concerning the prior art rejections, have been fully considered but they are not persuasive.  The position is taken that the arguments raised within the reply have been addressed and accounted for within the body of the rejections above.  Applicant should note the further defining of claimed features along with modified mappings of the corresponding features as dependent upon the amended claimed subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
August 12, 2021

/James O Hansen/Primary Examiner, Art Unit 3637